EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE SPECIFICATION:
Please amend the title of the invention (pursuant to the Manual of Patent Examining Procedure (MPEP) § 606.01, wherein it states that "[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner's amendment."), as follows:

              HEADBOARD APPARATUS FOR HOLDING A DECORATIVE COVER AND HAVING DIATOMACEOUS EARTH INCORPORATED THEREIN FOR PEST CONTROL
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.







                                                                           /MICHAEL SAFAVI/                                                                           Primary Examiner, Art Unit 3631                                                                                                                             





















MS
June 07, 2021